Title: From Alexander Hamilton to Thomas Parker, 3 September 1799
From: Hamilton, Alexander
To: Parker, Thomas


          
            Sir,
            New York Sept. 3. 99
          
          Your letters of the twenty fourth and twenty fifth of August have just been delivered to me.
          I care not do not think it will be expedient to remove Captain Chinn  to Middleburgh untill the companies assigned to that district shall have been completed. After that I shall have no objection to the measure. The list of persons recommended as Cadets I have transmitted to the Secretary of War. That officer has however resolved to postpone the appointment of Cadets to a future day. I have again written to the Secretary of War on the appointment of Mess Meredith and Stephen as first Lieutenants. Officers to higher grades than were expected. I have — urged strongly that the arrangement be changed. and hope
          With great conn I am, Sir & &
          Col. Parker
        